Case 0:19-cv-62071-FAM Document 23 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division

                               Case Number: 19-62071-CIV-MORENO

   MARY BETHEL,

                  Plaintiff,
   vs.

   ANDREW M. SAUL, Acting Commissioner of
   Social Security,

               Defendant.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
   AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff and Defendant’s cross motions for summary

  judgment. The Magistrate Judge filed a Report and Recommendation (D.E. 22) on August 3,

  2020. The Court has reviewed the entire file and record. The Court has made a de novo review

  of the issues presented in the Magistrate Judge’s Report and Recommendation. The Court notes

  that the Plaintiff has not filed objections to the Report and Recommendation nor requested an

  extension of time to do so. Being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Report and

  Recommendation is AFFIRMED and ADOPTED. For the reasons explained in detail in the

  Report and Recommendation, the Court finds that there is substantial evidence supporting the

  Administrative Law Judge’s determination that the Plaintiff is not disabled. Dr. Coats, who

  originally performed the fusion surgery which is allegedly the source of some of Plaintiff’s chronic

  pain, noted that nine months after the surgery, Plaintiff could freely ambulate about and could
Case 0:19-cv-62071-FAM Document 23 Entered on FLSD Docket 09/08/2020 Page 2 of 2



  return to work without needing medication. Thereafter, Dr. Sands noted that Plaintiff’s back pain

  had moderated significantly, Dr. Williamson noted that the majority of her vision returned and that

  she could ambulate without an assistive device, Dr. Saddler noted that her general health was good,

  and Dr. Whittier noted that she could perform light movements, including lifting and/or carrying

  twenty pounds. Accordingly, having adopted the Report and Recommendation, it is

         ADJUDGED that Defendant’s Motion for Summary Judgment is GRANTED, and

  Plaintiff’s Motion for Summary Judgment is DENIED.

         The Court will enter final judgment by separate order.



         DONE AND ORDERED in Chambers at Miami, Florida, this 8th of September 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Jared M. Strauss

  Counsel of Record




                                                  2
